Argued January 11, 1937.
The sole question to be determined on this appeal is whether the ownership of an account with a brokerage firm was in decedent or her son. The court below found from sufficient evidence that this account, nominally in decedent's name on its books, was in fact the account of her son, and that it was opened with that understanding and treated by the firm as his account. It concluded that the debit balance was the personal obligation of her son. These findings are supported by evidence and must be accepted as binding on this appeal: Seidel'sEstate, 322 Pa. 142, 143; Pusey's Estate, 321 Pa. 248, 260,261. As this was a claim against a decedent's estate, the burden rested on appellant to clearly establish it: Donlevy'sEstate, 323 Pa. 173, 176.
Decree affirmed at appellant's cost. *Page 305